EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment was given in an interview with Kazuto Ishihara on May 31st, 2022.
Please amend claims 1, 4-5 and 7 as follow:

1. An electric connector comprising:
a housing including a base and a plate-shaped body formed on a side of the base fitted to a partner connector;
multiple first terminals attached to the housing and provided in a state in which at least part of the multiple first terminals is exposed at one plate surface of the plate- shaped body and multiple second terminals provided in a state in which at least part of the multiple second terminals is exposed at the other plate surface of the plate-snaped body, the one plate surface and the other plate surface facing away from each other;
a shield attached to the housing and arranged among the multiple first terminals and the multiple second terminals in a thickness direction of the plate-shaped body; and
a metal shell attached to the housing and forming, between the one plate surface and the other plate surface, at least part of a fitting space in which part of the partner connector is to be fitted,
wherein the base has a first housing portion for housing part of the shield, the plate-shaped body has a second housing portion communicated with the first housing portion in a direction of fitting to or release from the partner connector and provided for housing another part of the shield, and
the second housing portion is, in the fitting-release direction, communicated with a through-hole provided at an end wall of the plate-shaped body positioned on a side of fitting to the partner connector, and
the multiple first terminals comprise multiple first mounting portions configured to be mounted to a substrate and the multiple second terminals comprise multiple second mounting portions configured to be mounted to the substrate, and the multiple first mounting portions are arranged in a direction opposite to the multiple second mounting portions.
***
4. An electric connector comprising:
a housing including a base and a plate-shaped body formed on a side of the base fitted to a partner connector; 
multiple first terminals attached to the housing and provided in a state in which at least part of the multiple first terminals is exposed at one plate surface of the plate-shaped body and multiple second terminals provided in a state in which at least part of the multiple second terminals is exposed at the other plate surface of the plate-shaped body, the one plate surface and the other plate surface facing away from each other;
a shield attached to the housing and arranged among the multiple first terminals and the multiple second terminals in a thickness direction of the plate-shaped body; and
a metal shell attached to the housing and forming, between the one plate surface and the other plate surface, at least part of a fitting space in which part of the partner connector is to be fitted,
wherein the base has a first housing portion for housing part of the shield,
the plate-shaped body has a second housing portion communicated with the first housing portion in a direction of fitting to or release from the partner connector and provided for housing another part of the shield,
the second housing portion is, in the fitting-release direction, communicated with a through-hole provided at an end wall of the plate-shaped body positioned on a side of fitting to the partner connector,
the base has, along the fitting-release direction, multiple first terminal insertion holes into which the multiple first terminals are to be inserted and multiple second terminal insertion holes into which the multiple second terminals are inserted,
the multiple first terminal insertion holes are, in the fitting-release direction, continuous to multiple first grooves formed at the one plate surface such that the multiple first terminals are each arranged in the multiple first grooves, and the multiple first grooves are arrayed separately from each other at the one plate surface,
the multiple second terminal insertion holes are, in the fitting-release direction, continuous to multiple second grooves formed at the other plate surface such that the multiple second terminals are each arranged in the multiple second grooves, and the multiple second grooves are arrayed separately from each other at the other plate surface, 
at the one plate surface, multiple first protruding portions forming at least part of the multiple first grooves are provided along the fitting-release direction in a state in which the multiple first protruding portions are aligned with a first wall dividing the multiple first terminal insertion holes from each other in a direction perpendicular to the fitting-release direction,
at the other plate surface, multiple second protruding portions forming at least part of the multiple second grooves are provided along the fitting-release direction in a state in which the multiple second protruding portions are aligned with a second wall dividing the multiple second terminal insertion holes from each other in the direction 
on an inner wall of the first housing portion on a one-plate-surface side and an inner wall of the second housing portion on the one-plate-surface side along a plate surface direction 
on an inner wall of the first housing portion on an other-plate-surface side and an inner wall of the second housing portion on the other-plate-surface side along the plate surface direction of the plate-shaped body, multiple second reinforcing portions arrayed separately from each other in the direction perpendicular to the fitting-release direction are provided to protrude from the inner walls to the inside of the first housing portion and the second housing portion, and
each of the multiple first reinforcing portion is arranged close to the first wall in an in-plane direction perpendicular to the fitting-release direction, and each of the multiple second reinforcing portions is arranged close to the second wall in the in-plane direction perpendicular to the fitting-release direction.


5. The electric connector according to claim 4, wherein a first press-fitting portion in which each of the first terminals is to be press-fitted is formed at each first terminal insertion hole, and the multiple first reinforcing portions are at least provided close to the first press-fitting portion, and
a second press-fitting portion in which each of the second terminals is to be press-fitted is formed at each second terminal insertion hole, and the multiple second reinforcing portions are at least provided close to the second press-fitting portion.

***
7. An electric connector comprising:
a housing including a base and a plate-shaped body formed on a side of the base fitted to a partner connector; 
multiple first terminals attached to the housing and provided in a state in which at least part of the multiple first terminals is exposed at one plate surface of the plate-shaped body and multiple second terminals provided in a state in which at least part of the multiple second terminals is exposed at the other plate surface of the plate-shaped body, the one plate surface and the other plate surface facing away from each other;
a shield attached to the housing and arranged among the multiple first terminals and the multiple second terminals in a thickness direction of the plate-shaped body; and
a metal shell attached to the housing and forming, between the one plate surface and the other plate surface, at least part of a fitting space in which part of the partner connector is to be fitted, 
wherein the base has a first housing portion for housing part of the shield,
the plate-shaped body has a second housing portion communicated with the first housing portion in a direction of fitting to or release from the partner connector and provided for housing another part of the shield,
the second housing portion is, in the fitting-release direction, communicated with a through-hole provided at an end wall of the plate-shaped body positioned on a side of fitting to the partner connector, and 
the multiple first terminals have a same shape as the multiple second terminals.

Allowable Subject Matter
Claims 1-7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833